                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE


United States of America

       v.                             Civil No. 18-cr-160/01-JL
                                      Opinion No. 2019 DNH 030P
Eleazar Flores-Mora


                           MEMORANDUM ORDER


       Defendant Eleazar Flores-Mora has filed several motions in

limine ahead of his jury trial on one count of unlawful reentry

after deportation in violation of 8 U.S.C. § 1326(a).    Many of

these motions have been resolved by the prosecution’s

representations, in its filings and at the final pretrial

conferences, that it will not seek to admit certain types of

evidence and that it intends to lay a proper foundation for

otherwise admissible evidence through witness testimony.    The

parties have also stipulated to the admission of certain

exhibits, resolving other motions.1    The court addresses the

remaining motions in turn.

       The court reminds the parties that these rulings are made

without prejudice to revisiting particular issues in response to

circumstances that might arise during trial.    Furthermore, these

rulings are limited to grounds argued in the parties’ filings



1   Stipulation re Exhibits (doc. no. 58).
and raised at the final pretrial conferences.      The court

reserves the right to assess other factors at trial, such as

hearsay, authenticity, and best evidence, see Fed. R. Evid. 800

et seq., 900 et seq., and 1000 et seq., and where appropriate,

arguments and grounds not raised by counsel.


       Tattoo

       The prosecution alleges that Flores-Mora has a tattoo on

his arm reading “Hecho en Mexico,” which translates as “Made in

Mexico,” with an illustration of an Aztec eagle head, a design

established by the Mexican government to identify products

manufactured in Mexico.    It intends to present testimony by a

Homeland Security agent that he noted and photographed the

tattoo during a 2009 encounter in which Flores-Mora admitted

entering the country illegally.       It also plans to ask Flores-

Mora to show his arm to the jury.

       Flores-Mora moves to suppress any evidence regarding this

alleged tattoo.   He argues that any such evidence would be

irrelevant, potentially misleading, and prejudicial and so

should be excluded under Federal Rules of Evidence 401, 402, and

403.   It is irrelevant, he contends, because he has not put his

identity at issue and, even if identity is relevant, the

prosecution has ample other evidence to prove identity.        He

argues that the tattoo might be construed as an admission of




                                  2
alienage, when it might just as likely refer only to his Mexican

heritage.   And, he suggests, the tattoo might be misconstrued as

a gang sign, creating prejudice.

    The court denies Flores-Mora’s motion.    Evidence about the

tattoo is probative of both identity and alienage.   While

Flores-Mora argues that he has not put his identity at issue,

the prosecution bears the burden of proving that Flores-Mora is

an alien and has been previously deported.   United States v.

Contreras Palacios, 492 F.3d 39, 42 (1st Cir. 2007) (“To secure

a conviction under 8 U.S.C. § 1326, the government must prove

that the defendant:   (1) is an alien, (2) was previously

deported, and (3) thereafter entered, or attempted to enter, the

United States without permission.”).   The nature of the charge

puts Flores-Mora’s identity at issue, as his legal status and

whether he has been deported are facts closely linked to his

identity.   The two cases Flores-Mora cites involved significant

concessions of identity by the defendant, which Flores-Mora has

not offered (and of course has no obligation to offer).      See

United States v. Aranda-Diaz, No. CR 12-2686 JB, 2014 U.S. Dist.

LEXIS 2241 at *14 (D.N.M. Jan. 7, 2014) (tattoo evidence

excluded after defendant pleaded guilty to felon-in-possession

charge and would not contest being driver of car during

controlled purchase); United States v. Washington, No. 16-cr-

477, 2017 U.S. Dist. LEXIS 136220 at 36-37 (N.D. Ill. Aug. 21,


                                   3
2017) (defendant could conceal facial tattoos during trial only

if he conceded that he was the individual in pictures allegedly

showing him illegally possessing a firearm.).

    Furthermore, the content of this alleged tattoo is

probative of alienage.    Proving alienage is an element of the

charged offense.   Contreras Palacios, 492 F.3d at 42.      One

obvious reason one might get a “Hecho en Mexico” tattoo is that

one was born in Mexico.     And true enough, other reasons include

one’s Mexican heritage or love of Mexico and things Mexican.

But the existence of alternative explanations does not render

such a tattoo irrelevant.    Whether Flores-Mora was born in

Mexico is relevant to alienage.       Flores-Mora is free to present

alternative reasons for getting such a tattoo to the jury

through cross-examination, direct evidence, or proper argument

in summation.

    The alleged tattoo’s probative value to identity and

alienage is not outweighed by any potential confusion or

prejudice.   See Fed. R. Evid. 403.     The prosecution thus may

present this evidence.    Flores-Mora may, if he so wishes,

request a limiting instruction to the jury (addressing gang

affiliation or any other irrelevant or prejudicial issue) to

cure any residual prejudice.    See Fed. R. Evid. 105.




                                  4
    Database search testimony

    Flores-Mora moves to preclude the prosecution from

presenting testimony by a government specialist that he searched

federal immigration databases and found no record of Flores-Mora

applying for permission to reenter the United States.    He first

argues that this evidence would violate the best evidence rule,

by using testimony rather than presenting some report from the

database itself.

    The best evidence rule, set forth in Federal Rule of

Evidence 1002, provides:   “An original writing, recording, or

photograph is required in order to prove its content unless

these rules or a federal statute provides otherwise.”    Fed. R.

Evid. 1002.   In support of the argument that the best evidence

rule applies to the government specialist’s testimony, Flores-

Mora relies on United States v. Bennett, in which the Ninth

Circuit Court of Appeals found that the best evidence rule

applied to testimony about the contents of a global positioning

system.   363 F. 3d 947 (9th Cir. 2004).   But the Ninth Circuit

has squarely distinguished Bennett from the type of testimony at

issue here.   In United States v. Diaz-Lopez, it held that

“testimony of a search of a computer database revealed no record

of a matter” does not trigger the best evidence rule, because it

concerns the absence of data rather than the contents of data.

625 F.3d 1198, 1200-03 (9th Cir. 2010) (considering testimony


                                 5
that a database showed no record defendant had applied for

readmission to the United States).   The court agrees and finds

no violation of the best evidence rule.

    Flores-Mora also argues that the proposed testimony

violates Federal Rules of Evidence 401, 403, 702, 802 and his

rights under the Fifth and Sixth Amendments to the United States

Constitution because the government specialist likely lacks

personal (see Federal Rule of Evidence 602) or expert knowledge

about various aspects of the databases.   The Ninth Circuit Court

of Appeals considered and rejected a similar argument in Diaz-

Lopez:   “For the purposes of establishing foundation, it was

sufficient that the agent testified that he was familiar with

both the process of searching the records and the government’s

recordkeeping practices with regard to the database.”    Diaz-

Lopez, 625 F.3d at 1200.   Assuming that the prosecution’s

witness here provides similar testimony, this is sufficient.

Flores-Mora has not seriously challenged the reliability of the

databases at issue, and the prosecution is not seeking to prove

the contents of the information in the database.   See id.

Flores-Mora has offered no on-point authority to the contrary.

He is free to attack the witnesses’ level of knowledge regarding

the databases, but this goes to the weight of the specialist’s

testimony, rather than its admissibility.   See id.   His motion

to preclude the testimony is thus denied.


                                 6
       Use of “alien”

       Flores-Mora moves to preclude witnesses from referring to

him as an “alien,” because alienage is an element of the offense

that the jury, rather than any witness, must determine, and

because the term has pejorative connotations that would be

avoided by substituting a term like “noncitizen.”

       Again, alienage is an element of the charged offense.

Contreras Palacios, 492 F.3d at 42.    And, as Flores-Mora

acknowledges, “alien” is a defined term in the Immigration and

Nationality Act.2    8 U.S.C. § 1101(1)(3) (“The term ‘alien’ means

any person not a citizen or national of the United States.”).

The court is not inclined to rule that a word adopted by

Congress as an element of proof is so inherently prejudicial as

to prohibit its use at trial.

       Flores-Mora has not shown that he has any due process right

to generally avoid the use of the term of “alien” at trial.        The

court denies this motion.    But the court will ask the witnesses

to refer to Flores-Mora by name or as the defendant, rather than

as “an alien” or “the alien” other than when specifically

referring to his legal status.    Flores-Mora may also request a

limiting instruction to the jury to cure any prejudice.      See

Fed. R. Evid. 105.



2   See Def.’s Mots. in Limine (doc. no. 32) at 21.



                                  7
       Conclusion

       Flores-Mora’s motion to preclude evidence regarding an

alleged tattoo, to preclude testimony regarding the absence of

records in government databases, and to preclude the use of the

term “alien” at trial are DENIED.3


       SO ORDERED.



                                   Joseph N. Laplante
                                   United States District Judge


Dated:    March 4, 2019

cc:    Helen W. Fitzgibbon, AUSA
       Jeffrey S. Levin, Esq.




3   Document No. 32 at II.A, J, and L.



                                    8
